DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.


Claim Objections
Claim 24 is objected to because of the following informalities: “a computer” has already been introduced.  Therefore, it appears that should be --the computer--.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5-15, 17-19, and 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sudharsan (US 2015/0006456 A1).

Instant Claim 1: A system monitor configured to predict a future state of a system being monitored,  (“Systems and methods are provided for selecting one or more models for predicting medical conditions.” (Sudhaesan, abstract)  The medical conditions of Sudharsan correspond to the system of the claim being monitored.)

comprising: a data receiving unit configured to receive a system data representing a set of one or more measurements performed on the system;  (“As an example of a use case, consistent with embodiments of the present disclosure, 1000 blood glucose data points and respective timestamps may be received or stored (in databases 108 (fig 1)) related to a 100 patients.” (Sudharsan, paragraph 43)  Databases 108 of Sudharsan correspond to the receiving unit of the claim.)

and a processing unit configured for: a fitting of a first statistical model to the system data;  (“A model or plurality of models may be stored in a library of models (not illustrated) in databases 108 (fig 1). The models in the library of models may then be utilized by processor 110 to predict a need for medical intervention when new patient data is received.” (Sudharsan, paragraph 42)  The processor of Sudharsan corresponds to the processing unit of the claim.)

obtaining a comparison of the first statistical model to each of a plurality of dictionary entries in a database, each dictionary entry comprising a second statistical model, the second statistical model being of a same general class as the first statistical model and obtained by a fitting of the second statistical model to data representing a set of one or more previous measurements performed on a system of a same type as the system being monitored and having a known subsequent state; and output a prediction of a future state of the system being monitored based on the comparison,  (“In such a scenario, with an exemplary model with 100% accuracy, when a patient provides 20 new blood glucose data points, application of the model may accurately predict if the patient may encounter a hypoglycemic event the next day and if so at what time of the day.” (Sudharsan, paragraph 44)  The 20 new blood glucose data points of Sudharsan correspond to the dictionary entries comprising a second statistical model of the claim.  The 20 new blood glucose data points are compared to the 1000 blood glucose data points previously received from 100 patients.)

wherein: the first statistical model and the second statistical model are each a stochastic process or approximation to a stochastic process.  (“In embodiments, stochastic models may be utilized.” (Sudharsan, paragraph 93))


Instant Claim 2: The system monitor of claim 1, further comprising a sensing system for performing the one or more measurements on the system.  (“In such a scenario, with an exemplary model with 100% accuracy, when a patient provides 20 new blood glucose data points, application of the model may accurately predict if the patient may encounter a hypoglycemic event the next day and if so at what time of the day.” (Sudharsan, paragraph 44)  Therefore, measurements are taken of the patient.)


Instant Claim 5: The system monitor of claim 1, wherein the system data is time series data.  (“In such a scenario, with an exemplary model with 100% accuracy, when a patient provides 20 new blood glucose data points, application of the model may accurately predict if the patient may encounter a hypoglycemic event the next day and if so at what time of the day.” (Sudharsan, paragraph 44)  The blood glucose data points of the patient are time series data.)


Instant Claim 6: The system monitor of claim 5, wherein the fitting of the first statistical model is performed on a windowed version of the system data, and the length of a time window of the windowed version is equal to a length of a time window used for the fitting of the second statistical model for each of the dictionary entries.  (Since all the data in the current example of Sudharsan involves a patient’s blood glucose, the time window for all data is identical.)


Instant Claim 7: The system monitor of claim 1, wherein the system is a biological system.  (The blood glucose data points in Sudharsan are biological data.)


Instant Claim 8: The system monitor of claim 1, wherein the system is a human or animal.  (The blood glucose data points in Sudharsan are taken from human patients.)


Instant Claim 9: The system monitor of claim 8, wherein the measurements comprise measurements of one or more of the following: heart rate, respiratory rate, blood oxygenation, systolic blood pressure, diastolic blood pressure, electrocardiogram, blood glucose, temperature, blood constituent levels, pupil size, pain score, Glasgow coma score or any measurements performed on a sample from the human or animal.  (“In such a scenario, with an exemplary model with 100% accuracy, when a patient provides 20 new blood glucose data points, application of the model may accurately predict if the patient may encounter a hypoglycemic event the next day and if so at what time of the day.” (Sudharsan, paragraph 44))


Instant Claim 10: he system monitor of claim 1, wherein the processing unit is further configured for a selecting of a subset of dictionary entries in the database to obtain the plurality of dictionary entries to be used in the comparison.  (“The 1000 data points may be then split in half (or any suitable function), where 500 may be used for training the algorithm and the other 500 may be used for testing the models.” (Sudharsan, paragraph 43))


Instant Claim 11: The system monitor of claim 10, wherein the system is a human patient  (The blood glucose data points in Sudharsan are taken from human patients.)

and the selecting is performed based on a time at which the measurements represented by the data for the fitting of the second statistical model for each dictionary entry was obtained, relative to a time of admission of the human patient to a medical facility.  (“In such a scenario, with an exemplary model with 100% accuracy, when a patient provides 20 new blood glucose data points, application of the model may accurately predict if the patient may encounter a hypoglycemic event the next day and if so at what time of the day.” (Sudharsan, paragraph 44))


Instant Claim 12: The system monitor of claim 1, wherein the plurality of dictionary entries comprises one or more groups of dictionary entries, each group exclusively containing dictionary entries having a common known subsequent state that is different to the known subsequent state of each of any other group.  (“In such a scenario, with an exemplary model with 100% accuracy, when a patient provides 20 new blood glucose data points, application of the model may accurately predict if the patient may encounter a hypoglycemic event the next day and if so at what time of the day.” (Sudharsan, paragraph 44)  A common known subsequent state of the blood glucose data points of Sudharsan is a hypoglycemic event.)


Instant Claim 13: The system monitor of claim 12, wherein the one or more groups of dictionary entries comprises a plurality of groups of dictionary entries and the comparison comprises determining which of the plurality of groups the first statistical model is most similar to.  (“If it is known that 250 of 500 data points utilized in testing are hypoglycemia events and a model predicts all of the 250 instances accurately, than the model is 100% accurate. … In such a scenario, with an exemplary model with 100% accuracy, when a patient provides 20 new blood glucose data points, application of the model may accurately predict if the patient may encounter a hypoglycemic event the next day and if so at what time of the day.” (Sudharsan, paragraphs 43-44)  Sudharsan attempts to determine which of the 250 data points is most similar to the 20 new blood glucose data points.)


Instant Claim 14: The system monitor of claim 12, wherein the comparison comprises calculating at least one group similarity value representing how similar the first statistical model is to a respective one of the one or more groups of dictionary entries, and where the prediction of the future state is obtained based on the one or more group similarity values.  (Sudharsan attempts to determine which of the 250 data points is most similar to the 20 new blood glucose data points.)


Instant Claim 15: The system monitor of claim 1, wherein the comparison comprises calculating a similarity between the first statistical model and each of the plurality of dictionary entries in the database to obtain respective similarity values.  (“If it is known that 250 of 500 data points utilized in testing are hypoglycemia events and a model predicts all of the 250 instances accurately, than the model is 100% accurate. … In such a scenario, with an exemplary model with 100% accuracy, when a patient provides 20 new blood glucose data points, application of the model may accurately predict if the patient may encounter a hypoglycemic event the next day and if so at what time of the day.” (Sudharsan, paragraphs 43-44)  Sudharsan attempts to determine which of the 250 data points is most similar to the 20 new blood glucose data points.)


Instant Claim 17: The system monitor of claim 15, wherein: the plurality of dictionary entries comprises one or more groups of dictionary entries, each group exclusively containing dictionary entries having a common known subsequent state that is different to the known subsequent state of each of any other group;  (This portion of claim 17 is substantially identical to claim 12, and thus, is rejected under similar rationale.)

and the comparison comprises calculating one or more group similarity values, each group similarity value representing how similar the first statistical model is to a respective one of the one or more groups of dictionary entries and the prediction of the future state is obtained based on the one or more group similarity values, wherein each of the one or more group similarity values is calculated using the similarity values obtained for the dictionary entries of the group.  (This portion of claim 17 is substantially identical to claim 14, and thus, is rejected under similar rationale.)


Instant Claim 18: (Claim 18 is substantially identical to claim 13, and thus, is rejected under similar rationale.)


Instant Claim 19: The system monitor of claim 17, wherein each group similarity value is based on a similarity value representing the dictionary entry that is an n.sup.th most similar to the first statistical model in the group of dictionary entries.  (“If it is known that 250 of 500 data points utilized in testing are hypoglycemia events and a model predicts all of the 250 instances accurately, than the model is 100% accurate. … In such a scenario, with an exemplary model with 100% accuracy, when a patient provides 20 new blood glucose data points, application of the model may accurately predict if the patient may encounter a hypoglycemic event the next day and if so at what time of the day.” (Sudharsan, paragraphs 43-44)  Sudharsan attempts to determine which of the 250 data points is most similar to the 20 new blood glucose data points.)


Instant Claim 22:  A method of monitoring a system in order to predict a future state of the system, comprising using a computer  (“As shown in FIG. 5, computer system 500 includes a central processing unit (CPU) 520.” (Sudharsan, paragraph 98)  The computer system 500 of Sudharsan corresponds to the computer of the claim.)

	The remainder of claim 22 is substantially identical to claim 1, and thus, is rejected under similar rationale.


Instant Claim 23: (Claim 23 is substantially identical to claim 2, and thus, is rejected under similar rationale.)


Instant Claim 24: A computer program product comprising computer readable code adapted to cause a computer to perform the method of claim 22.  (“Program aspects of the technology may be thought of as "products" or "articles of manufacture" typically in the form of executable code and/or associated data that is carried on or embodied in a type of machine-readable medium.” (Sudharsan, paragraph 103)  The executable code of Sudharsan corresponds to the computer program product and computer readable code of the claim.)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 4, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sudharsan in view of Zadeh (US 2014/0201126 A1).

Instant Claim 3: The system monitor of claim 1, wherein the stochastic process or approximation to a stochastic process is a Gaussian process or approximation to a Gaussian process.  (Sudharsan teaches the system and stochastic process in accordance with claim 1, but does not disclose the stochastic process being a Gaussian process.  However, in a related field of endeavor, Zadeh teaches the use of a Gaussian process for statistical analysis: “For example, in one embodiment, a normal or Gaussian distribution is taken for p.sub.X (as shown in FIG. 11(a)) with two parameters, mean and standard deviation, (m.sub.x, .sigma..sub.x), representing the distribution.” (Zadeh, paragraph 602)  All data sets involving a large number of random values can be modeled via a normal or Gaussian distribution.  And therefore, the data of Sudharsan would be obvious to model using a Gaussian process.

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the system and stochastic process as taught by Sudharsan; with the statistical analysis as taught by Zadeh, wherein a Gaussian process is used.  Such a combination involves incorporating a known process (Gaussian) into a known system (Sudharsan) in order to yield the predictable result of using one of the most common and robust random variables (Gaussian).


Instant Claim 4:  The system monitor of claim 3, wherein the stochastic process or approximation to a stochastic process is an approximation to a Gaussian process using a linear state-space model or Kalman filter.  (“In one embodiment, the features recognized from previous analysis of the older frames are used with a predictive model such as Kalman filter to estimate the localization of the features in the current or upcoming frames.” (Zadeh, paragraph 1820)  Although Sudharsan does not teach the use of Kalman filters, such are a known tool for predictive analysis and would be obvious to use.)


Instant Claim 16: The system monitor of claim 15, wherein each similarity value is calculated based on a Hellinger distance or a Kullback-Leibler divergence.  (“In one embodiment, the training attempts to reduce the Kullback-Leibler divergence, G, between the distributions of V states based on the training sets and based on thermal equilibrium of the Boltzmann machine, by modifying weights and biases, e.g., via a gradient decent over G with respect to a given weight or bias.” (Zadeh, paragraph 1726)  Although Sudharsan does not teach the use of the Kullback-Leibler divergence, such is a known tool for predictive analysis and would be obvious to use.)



Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sudharsan.

Instant Claim 20: The system monitor of claim 19, wherein n is an integer greater than 3.  (“If it is known that 250 of 500 data points utilized in testing are hypoglycemia events and a model predicts all of the 250 instances accurately, than the model is 100% accurate. … In such a scenario, with an exemplary model with 100% accuracy, when a patient provides 20 new blood glucose data points, application of the model may accurately predict if the patient may encounter a hypoglycemic event the next day and if so at what time of the day.” (Sudharsan, paragraphs 43-44)  Although Sudharsan does not provide an integer greater than 3, Sudharsan attempts to determine which of the 250 data points is most similar to the 20 new blood glucose data points.  Such a determination may be called nth most similar with n being any arbitrarily high number.)

Instant Claim 21: The system monitor of claim 19, wherein each group similarity value is calculated using an averaging process over the similarity values of the group of dictionary entries.  (“If it is known that 250 of 500 data points utilized in testing are hypoglycemia events and a model predicts all of the 250 instances accurately, than the model is 100% accurate. … In such a scenario, with an exemplary model with 100% accuracy, when a patient provides 20 new blood glucose data points, application of the model may accurately predict if the patient may encounter a hypoglycemic event the next day and if so at what time of the day.” (Sudharsan, paragraphs 43-44)  Although Sudharsan does not provide the exact process for determining which of the 250 data points is most similar to the 20 new blood glucose data points, it is obvious that an averaging process is used.  Averaging is the most common statistical process available and is widely used with large data sets.)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yaron Cohen whose telephone number is (571)270-7995. The examiner can normally be reached Monday - Friday 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YARON COHEN/Examiner, Art Unit 2626